DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106877858A.
Regarding claim 1, CN106’s shows a logic gate, comprising: a first track (MA) configured for propagation of magnetic skyrmions; a second track (MX) configured for propagation of magnetic skyrmions; a junction (where 5, 5 and 3 come together) linking the first and second tracks; and a continuous current flowing through the logic gate, wherein skyrmions propagate due to the current as called for in claim 1.
Regarding claim 2, CN 106’s figure 1 shows the logic gate is configured for both AND and OR operations (see tables I and II).
Regarding claim 3, CN106’s figure 1 shows all input skyrmions entering the logic gate exit the logic gate as outputs.
Regarding claim 4, CN106’s figure 1 shows the skyrmions in the first track move through the junction to the second track due to a skyrmion-Hall force in a direction from the first track to the second track.
Regarding claim 5, CN106’s figure 1 shows the movement of skyrmions through the junction is prevented if other skyrmions are present at an intersection of the junction and second track, thereby producing skyrmion-skyrmion repulsion that counteracts the skyrmion-Hall force.
Regarding claim 6, CN106’s figure 1 shows the presence of a skyrmion at a given time and place within the logic gate represents a binary 1; and the absence of a skyrmion at a given time and place within the logic gate represents a binary 0.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-25 are presently allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        4/25/2022